Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 5/12/22 is acknowledged.  Claims 1-3, 9-14, and 24-34 are pending. Claim 1 has been amended. Claims 24-34 are new. Claims 1-3, 9-14, and 24-34 are under consideration. 
.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed methods are novel and non-obvious over the teachings of the prior art.  The closest prior art is Coverly (WO 2014/135659). 
Coverly teaches a kit and method for treating a nail surface (e.g. abstract) comprising: (a) brushing a non-aqueous solvent-based adhesive on an uncoated nail surface (e.g. page 3 and 5; Table 2; Claim 10); and (b) applying a covering to the adhesive-coated surface (e.g. page 5, claim 10), wherein the covering is a curable gel color coat (e.g. page 4 and 5; Claim 10), wherein following application the covering is removable by peeling (e.g. page 3 and 5; claim 10). Coverly teaches that the peelable base coat (i.e., adhesive) may comprise (meth)acrylic (co)polymers as film-formers (e.g. page 3, 4; Claim 6; Table 2 and 5). Coverly does not teach that the adhesive forms a tacky surface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 9-14, and 24-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619